DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.
Response to Arguments
Applicant’s amendment filed 04/23/2021 is accepted and entered. Applicant’s amendments to the claims have overcome the previous 112 rejections and claim objections and these objections and rejections have been withdrawn.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Kornel is now cited to disclose the limitations of independent Claim 1, as set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 10, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kornel (US 8152792).
Regarding Claim 1, Kornel discloses a catheter assembly (subdural drain 10, Figs. 2-8), comprising:
a sheath (stem 14, Figs. 2-8) arranged to be permanently attached to a portion of a brain (Col. 8 lines 5-44; the device is capable of being attached permanently to the patient; the bottom edge of the stem is located within the subdural space, which is a portion of the brain as it is the area under the dura mater of the brain);
a catheter (lumen 40, Figs. 2-8) slidably disposed in the sheath (14, Figs. 2-8; Col. 6 lines 16-20, Col. 8 lines 36-41), wherein the catheter (40, Figs. 2-8) is removable from the sheath (14, Figs. 2-8) and from the brain while the sheath (14, Figs. 2-8) remains attached to the portion of the brain (Col. 8 lines 5-44); and
a connector (cap section 12, Figs. 2-8) connected to the sheath (14, Figs. 2-8) and catheter (40, Figs. 2-8), the connector (12, Figs. 2-8) having one or more connector 
Regarding Claim 2, Kornel discloses the connector (cap section 12, Figs. 2-8) includes inner and outer connection portions, the inner connection portion (extending flange 18, Figs. 2-8; the flange forms the base of cap 12) being connected to the sheath (14, Figs. 2-8) and the outer connection portion (outside wall 20, Figs. 2-8) being connected to the catheter (40, Figs. 2-8).
Regarding Claim 3, Kornel discloses the inner connection portion (18, Figs. 2-8) is arranged to be attached to the skull of the patient (Col. 6 lines 5-10).
Regarding Claim 4, Kornel discloses an outer connection portion (outside wall 20, Figs. 2-8) comprises one or more outer connection portion ports (side slit 30, Figs. 2-8) for transferring fluid into and out of the brain (Col. 6 line 57 – Col. 7 line 14; Col. 8 lines 27-33).
Regarding Claim 5, Kornel discloses a proximal end of the catheter (40, Figs. 2-8) is attached to one of the one or more ports (30, Figs. 2-8; the catheter is attached to the port via supporting ledge 80, Figs. 2-8).
Regarding Claim 7, Kornel discloses the sheath (14, Figs. 2-8) has an inner diameter that is larger (Col. 7 lines 3-5) than an outer diameter of the catheter (40, Figs. 2-8).
Regarding Claim 8, Kornel discloses the catheter (40, Figs. 2-8) has a length that is longer than a length of the sheath (14, Figs. 2-8; as seen best in Fig. 8).
Regarding Claims 10 and 11, Kornel discloses a space between an outer surface of the catheter (40, Figs. 2-8) and an inner surface of the sheath (14, Figs. 2-8), 
Regarding Claim 18, Kornel discloses the catheter has a distal end that is not cut off (as seen in Fig. 8, the distal end of the catheter is visible and present; therefore, the end is not cut off).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 14-17, 19, and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kornel (US 8152792) in view of Leuthardt et al (US 2013/0131576).
Regarding Claim 6, Kornel is silent whether the distal end of the catheter is arranged to be inserted into a ventricle of the brain via the sheath. 
Leuthardt teaches a catheter assembly for removal of fluid from the brain, thus being in the same field of endeavor, with the distal end of a catheter arranged to be inserted into a ventricle of the brain (¶ [0015, 0018, 0021]). Placement within the ventricle allows fluid to be drained from the ventricle of the brain (¶ [0015, 0018, 0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kornel to have the catheter be arranged to have the distal end inserted into a ventricle of the brain, rather than in the subdural space of the brain (as motivated by Leuthardt ¶ [0015, 0018, 0021]). One of ordinary skill would have found the subdural space and a ventricle of the brain as obvious variants of one another as they are both areas of the brain that require drainage in the case of excess fluid. Since the combination of Kornel/Leuthardt places the catheter through the sheath, the distal end of the catheter of Kornel/Leuthardt is arranged to be inserted into a ventricle of the brain via the sheath. 
Regarding Claims 14-17, Kornel is silent whether the distal end of the catheter comprises one or more side openings for transferring fluid into the catheter, wherein the one or more side openings include one or more elongated openings, slits, eye-drop shaped openings, circular holes, or other shaped openings, wherein the one or more 
Leuthardt teaches a catheter with a main body (202, Fig. 2) and a distal end (first end portion 204, Fig. 2) comprising one or more side openings in the shape of circular holes (apertures visible in Fig. 2) for transferring fluid into the catheter (the apertures allow fluid flow in and out of the catheter), wherein the one or more side openings are disposed in a wall of the catheter (as seen in Fig. 2), and wherein the one or more side openings are in communication with at least one lumen in the catheter (the apertures are in fluid communication with the interior lumen of the catheter main body 202, Fig. 2). Catheters of this type are known in the art to prevent clogging by having multiple openings instead of one opening. If one aperture is clogged, fluid can still flow through the remaining apertures.
Therefore, one of ordinary skill in the art would find it obvious to modify the distal end of the catheter of Kornel to have multiple circular shaped side openings in the wall of the catheter to allow for fluid transfer into the lumen of the catheter (as motivated by Leuthardt, Fig. 2). This structure is known in the art to prevent clogging of the catheter, as if one opening is clogged, fluid can still flow through the remaining openings. This would be an improvement over the one aperture shown at the distal end of Kornel.
Regarding Claim 19, Kornel is silent regarding a shunt valve and distal catheter assembly.

Therefore, it would have been obvious to modify the device of Kornel to also include a shunt valve and distal catheter assembly to allow the flow of fluid from the brain to be controlled and to allow the fluid to drain into the patient’s peritoneal cavity (as motivated by Leuthardt ¶ [0016-0017]).
Regarding Claims 41 and 42, Kornel is silent whether the sheath creates a permanent passageway between a surface of the brain and a ventricle within the brain, and wherein the sheath extends to and/or into a ventricle of the brain.
Leuthardt teaches a catheter assembly with a sheath (sleeve portion 350, Fig. 3) that extends to a ventricle of the brain (¶ [0032] indicates the sheath reduces the friction between the brain and the portions of the catheter that are not positioned within the ventricle; this indicates that the sheath extends up to the ventricle to prevent friction and possible brain damage) to reduce friction within the patient’s brain (¶ [0032]).
Therefore, it would have been obvious to modify the sheath of Kornel to extend to a ventricle of the brain, as taught by Leuthardt, to reduce friction within the patient’s brain (as motivated by Leuthardt ¶ [0032]). Since the device of Kornel/Leuthardt is permanently implanted, the sheath will create a permanent passageway between a surface of the brain and a ventricle within the brain. 
Regarding Claim 43, Kornel discloses a catheter assembly (subdural drain 10, Figs. 2-8), comprising:

a catheter (lumen 40, Figs. 2-8) slidably disposed in the sheath (14, Figs. 2-8; Col. 6 lines 16-20, Col. 8 lines 36-41), wherein the catheter (40, Figs. 2-8) is removable from the sheath (14, Figs. 2-8) and from the brain while the sheath (14, Figs. 2-8) remains attached to the portion of the brain (Col. 8 lines 5-44); and
a connector (cap section 12, Figs. 2-8) connected to the sheath (14, Figs. 2-8) and catheter (40, Figs. 2-8), the connector (12, Figs. 2-8) having one or more connector ports (central passageway 72, Figs. 2-8) to allow fluid to be transferred into and out of the brain (Col. 6 line 57 – Col. 7 line 14; Col. 8 lines 27-33).
Kornel is silent whether the sheath extends to and/or into a ventricle of the brain.
Leuthardt teaches a catheter assembly with a sheath (sleeve portion 350, Fig. 3) that extends to a ventricle of the brain (¶ [0032] indicates the sheath reduces the friction between the brain and the portions of the catheter that are not positioned within the ventricle; this indicates that the sheath extends up to the ventricle to prevent friction and possible brain damage) to reduce friction within the patient’s brain while allowing fluid to be drained from the ventricle (¶ [0032]).
Therefore, it would have been obvious to modify the sheath of Kornel to extend to a ventricle of the brain, as taught by Leuthardt, to reduce friction within the patient’s brain while allowing fluid to be drained from the ventricle (as motivated by Leuthardt ¶ [0032]).
Claim 44, Kornel is silent whether the distal end of the catheter is arranged to be inserted into a ventricle of the brain via the sheath. 
Leuthardt teaches a catheter assembly for removal of fluid from the brain, thus being in the same field of endeavor, with the distal end of a catheter arranged to be inserted into a ventricle of the brain (¶ [0015, 0018, 0021]). Placement within the ventricle allows fluid to be drained from the ventricle of the brain (¶ [0015, 0018, 0021]).
Therefore, it would have been obvious to modify the device of Kornel to have the catheter be arranged to have the distal end inserted into a ventricle of the brain, rather than in the subdural space of the brain (as motivated by Leuthardt ¶ [0015, 0018, 0021]). One of ordinary skill would have found the subdural space and a ventricle of the brain as obvious variants of one another as they are both areas of the brain that require drainage in the case of excess fluid. Since the combination of Kornel/Leuthardt places the catheter through the sheath, the distal end of the catheter of Kornel/Leuthardt is arranged to be inserted into a ventricle of the brain via the sheath. 
Regarding Claim 45, Kornel further discloses the catheter (40, Figs. 2-8) has a length that is longer than a length of the sheath (14, Figs. 2-8; even when the sheath has been modified to extend to the ventricle, as shown in Fig. 8, the catheter extends past the sheath into the brain and also extends through the opposite end of the connector).
Regarding Claim 46, Kornel is silent whether the sheath creates a permanent passageway between a surface of the brain and a ventricle within the brain.
Leuthardt teaches a catheter assembly with a sheath (sleeve portion 350, Fig. 3) that extends to a ventricle of the brain (¶ [0032] indicates the sheath reduces the friction 
Therefore, it would have been obvious to modify the sheath of Kornel to extend to a ventricle of the brain, as taught by Leuthardt, to reduce friction within the patient’s brain while allowing fluid to be drained from the ventricle (as motivated by Leuthardt ¶ [0032]). Since the device of Kornel/Leuthardt is permanently implanted, the sheath will create a permanent passageway between a surface of the brain and a ventricle within the brain. 
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kornel (US 8152792) in view of Amarasinghe (US 4936826).
Regarding Claims 9 and 12, Kornel is silent whether the catheter fits snugly within the sheath, and wherein the difference between the outer diameter of the catheter and the inner diameter of the sheath is between about 0.25 and 0.5 mm.
Amarasinghe teaches a IV therapy device, thus being in the same field of endeavor of medical fluid transportation devices, with a catheter or inner catheter (15, Fig. 1) and a sheath (11, Fig. 1), where the catheter (15, Fig. 1) fits snugly (Col. 3 lines 17-22) within the sheath (11, Fig. 1), wherein there is a space (Col. 3 lines 17-22; there is very little space between the sheath and catheter, but space nonetheless) between an outer surface of the catheter (15, Fig. 1) and the sheath (11, Fig. 1), wherein the space (Col. 3 lines 17-22) equals a difference between an outer diameter of the catheter (15, Fig. 1) and an inner diameter of the sheath (11, Fig. 1), where the difference is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter and sheath of Kornel to have the catheter fit snugly within the sheath with a clearance of between about 0.25 and 0.5 mm between the inner diameter of the sheath and the outer diameter of the catheter to maintain a dry environment within the sheath (as motivated by Amarasinghe Col. 5 lines 39-40) as well as reducing material costs by using as little material as possible.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kornel (US 8152792) in view of Dextradeur et al (US 2003/0135148).
Regarding Claim 13, Kornel is silent whether a distal end of the catheter comprises two or more lumens in communication with a single lumen extending along a remainder of a length of the catheter.
Dextradeur teaches a catheter, thus being in the same field of endeavor, with a distal end (portion comprising secondary catheters 20, Fig. 2A) of the catheter (10, Fig. 2A) comprising two or more lumens (second catheters 20A, 20B, and 20C, Fig. 2A) in communication with a single lumen (13, Fig. 2A) extending along a remainder of a length of the catheter (10, Fig. 2A) to reduce the risk of blockage to the catheter (¶ [0008-0010]).
Therefore, it would have been obvious to modify the distal end of the catheter of Kornel to comprise two or more lumens in communication with a single lumen extending .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kornel (US 8152792) in view of Leuthardt et al (US 2013/0131576) further in view of Sommers (US 4382445).
Regarding Claim 20, Kornel is silent whether the distal catheter assembly includes a distal catheter disposed at least partially in a distal sheath permanently attached below the patient’s skin.
Sommers teaches a shunt system, thus being in the same field of endeavor, with a distal catheter assembly or conduit (4, Fig. 1) comprising a distal catheter or upper tubular portion (7, Figs. 1 and 2) disposed at least partially in a distal sheath or lower tubular portion (8, Figs. 1 and 2) permanently attached below the patient’s skin (Col. 6 lines 11-30) to allow the distal catheter section to expand in response to growth of the patient (Col. 6 lines 11-30).
Therefore, it would have been obvious to modify the distal catheter assembly of Kornel/Leuthardt to include a distal sheath at least partially surrounding the distal catheter which is permanently attached below the patient’s skin to allow for the distal catheter assembly to expand in response to growth of the patient (as motivated by Sommers Col. 6 lines 11-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/           Examiner, Art Unit 3781